Citation Nr: 0929014	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non-service connected death pension 
benefits.



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had service from May 1945 to September 1945.  He 
died in March 1966, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefits sought on 
appeal.  The appellant appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 1966, and the death certificate 
lists the immediate cause of death as hypertension.   

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  Hypertension was not manifested during the Veteran's 
active service, or for many years thereafter, nor was it 
otherwise related to active service.

4.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the Veteran's death.

5.  The Veteran served in the Recognized Guerillas and 
Regular Philippine Army from May 1945 to September 1945 and 
is not considered to have had active service for purposes of 
death pension benefits.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to, by a disability incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312 (2008).

2.  The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 107, 1541, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 
3.41, 3.159, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in January 2007 and March 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
appellant's appeal.  

Service Connection for Cause of Death

In a claim of service connection for the cause of a veteran's 
death, evidence must be presented that links the fatal 
disease to a period of active service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  A service-connected 
disability is the principal cause of death when that 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death must be causally connected to death and must have 
substantially or materially contributed to death; combined to 
cause death; or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted above, the Veteran died in March 1966.  His death 
certificate lists the immediate cause of death as due to 
hypertension.  At the time of the Veteran's death in March 
1966, the Veteran was not service-connected for hypertension 
or any other disability.

The Board notes that the service treatment records are 
negative for complaints, treatment or diagnosis of 
hypertension.  Moreover, a Physical Examination dated in 1945 
reflects that the Veteran's blood pressure was measured as 
120 systolic over 70 diastolic.  There is also no post-
service medical record pertaining to hypertension until the 
Veteran was treated by Dr. R.A.P. in 1964 for hypertension, 
which was many years after discharge.  

Moreover, there is no competent evidence in the record 
suggesting a causal link between the Veteran's hypertension 
and his service.  The Board is thus presented with an 
evidentiary record which does not show that the disability 
which caused the Veteran's death was manifested in service, 
or within the presumptive period.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for the Veteran's cause of 
death is not warranted.  There is no evidence of hypertension 
in service, and the service incurrence cannot be presumed 
because there is no evidence within one year after service.  
There is also no medical opinion that links the hypertension, 
which was first diagnosed many years following service, to 
the Veteran's period of service.  

The Board sympathizes with the appellant for her loss.  
However, the preponderance of the evidence is against a 
finding of a link between the Veteran's cause of death and 
his service.  Thus, the appellant's claim must be denied.  
See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).

Death Pension Benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the widow 
of a veteran.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Under VA laws 
and regulations pension is payable to a surviving spouse of a 
veteran of a period of war who meets service requirements or 
at the time of death was receiving (or entitled to receive) 
compensation or retirement pay for service-connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
The basic service requirements for death pension are that a 
veteran served in the active military, naval or air service 
during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(3).  However, Congress has prescribed that service 
before July 1, 1946, in the Organized Military Forces of the 
Government of the Commonwealth of the Philippines shall not 
be deemed to have been active military, naval or air service 
for purposes of benefits under Chapter 15, Title 38, United 
States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).

Service records and the service department establish that the 
Veteran did not have the requisite active service for 
purposes of the appellant's claim for death pension benefits.  
Evidence of record shows that the Veteran served with the 
Recognized Guerrilla Forces and Regular Philippine Army from 
May 1945 to September 1945.  These facts do not appear to be 
in dispute, and service department determinations are binding 
on the VA for purposes of establishing service in the United 
States Armed Forces.  See 38 C.F.R. § 3.203; Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992). 

Based on this record, the Board concludes that the RO was 
correct in denying the appellant nonservice-connected death 
pension benefits.  The evidence clearly demonstrates that the 
Veteran does not have the requisite service to entitle the 
appellant to the benefit sought.  Accordingly, nonservice-
connected death pension benefits are not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Nonservice-connected death pension benefits are denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


